Nelson, Ch. J.,
delivered the opinion of the court, as follows : “ The contract is void for uncertainty in the description of the' premises; a location must depend altogether upon conjecture—nothing but the starting point, and one line is given from which to ascertain the boundaries, and even the course of that line quite indefinite.
“The description of premises, to which any effect can be given, must be either perfectly certain of itself, or capable of being made so by a reference to something extrinsic the contract. (13 J. R. 300.) Here nothing is referred to extrinsic by which to define the parcel—everything is blank in and out of the agreement. It is impossible to say on which side it lies of the line given. That the parties knew the localities, or parcel contracted for, is nothing; the question is, have they sufficiently described it in the written instrument, which is alone the only competent evidence of their object and-intent in the matter; and bringing the case down to this test, it is impossible to entertain a doubt about it. Judgment affirmed.”
The plaintiff, Mead, brought a writ of error, and removed the judgment into this court.
*398Third. All evidence is competent to explain an ambiguous contract which contributes to place the judicial body, called upon to interpret and enforce it, in the same position, and confer upon it the same knowledge of the subject matter which the parties possessed at the time they made the contract. (2 Cowen & Hill’s Notes, 1399, note 957; Wigram, on Extr. Evidence, 59; Fish v. Hubbard, 21 Wend. 651; Dygert v. Plitts, 25 Wend. 402; 1 Greenleaf on Ev., § 282 to 300; Story on Contracts, § 267; 1 Greenleaf on Ev. 301, n. 2.)
Fourth. If the ambiguity, as in this case, relates to or is found in the description of the subject matter of the contract, it is competent for the court to receive evidence of all such extrinsic circumstances as being known to the parties when they made the contract enabled them to understand about what they were contracting, and having received such evidence, if with its help the court can ascertain the subject of the contract, it should not be held void for uncertainty. (1 Greenleaf on Ev. ch. 15.)
So that in this case, if with a knowledge of the extrinsic facts known to the parties, the court can locate the premises in question, the contract should be sustained.
Fifth. The objection to the contract in question is, that it is void for uncertainty in the description of the premises contracted to be sold; and this' is so unless from the contract itself, together with such extrinsic circumstances as it is competent to prove, the premises, can be ascertained with reasonable certainty.
Sixth. In the description of the premises, as given in this contract, three particulars are presented:
1. It is a piece of land supposed to contain about six or eight acres.
2. The boundary commences at a stone marked “J. L.”
3. u From thence easterly it runs to Henry Keefer’s line.” JÜÜ“ 1 J. 156, easterly is east. “HgH
Seventh. Now from this description taken in connection with the testimony given arid offered, could it be ascertained with *399reasonable certainty what piece of land was embraced in the contract in question 1
1. The starting point, the stone marked “ J. L.,” is certain.
2. The line running easterly to Keefer’s line is a due east line.
8. The size of the piece of land is given with some certainty, it being about six or eight acres. (Brant v. Ogden, 1 Johns. Rep. 156.)
Eighth. Now, looking at the evidence in the case and the map, it appears the plaintiff owned a piece of land containing fifty-four seven-tenth acres; and that the given line starting fróm the stone marked “ J. L.” and running due east to Keefer’s line, cuts off a piece of the said land measuring four seven-tenth acres, and to reach the defendant’s premises from the given point in Keefer’s line, it is necessary to run north on the eastern boundary of the four seven-tenth acre lot. It was further offered to be proved that defendant owned land west of the four seven-tenth acre lot as far south as the stone marked “ J. L.,” and that the four seven-tenth acre piece would make his farm square, and that he owned no land adjoining the part of plaintiff’s land which lies south of th'e given line. Now from these facts is not the piece of land contracted for clearly ascertained 1

Joseph S. Colt, Attorney, and

Rufus W. Peckham,' Counsel for defendant in error.
First. The alleged contract for the sale of land is void for uncertainty in the description of the land contracted about. (2 R. S. 135, § 8.)
1. There is nothing certain in the contract, and it refers to nothing extrinsic by which the particular land can be ascertained or located. (Abeel v. Radcliff, 13 J. R. 300.)
2. This is not a case where part of the description may be rejected as false, and, the premises be then accurately and sufficiently described. The maxim, falsa demonstrate non nocet, has no application. (Loomis v. Jackson, 19 J. R. 449 ; Wen*400dell v. The People, 8 Wend. 190; Wigram’s Ex. Ev. 105, § 133; do. 54, § 67.)
3. It is not a case of election as to the. location of this land, as there is nothing on the face of the contract indicating an intent to give an election to the vendee. (Cow. and Hill’s Motes to Phil. Ev. 1383.)
4. Nor has there here been any location of the premises, if location could be of any avail. (Frier v. Jackson, 8 J. R. 495.)
5. It is not a case where the description applies equally to more than one object or subject, where it is unambiguous in its application to each of several subjects. On the north side of this line is four seven-tenth acres; on the south fifty acres. From “ six to eight acres ” cannot then be made from the nortli side of this line. (Wig. Ex. Ev. 184,169 ; 7 C. & P. 761; 1 Cr. & Meeson, 235; 1 Paige, 270.)
6. It is clear that here all the particulars are necessary to identify the thing described, (and then there is no description,) and therefore evidence of an intent to embrace a subject matter not answering every part of the description is inadmissible. (Wendell v. The People, 8 Wend. 189; per Wadworth, Chan.)
Second. Can it be pretended that “ the words of this- contract, when all the circumstances of this case are known,” define or describe the four seven-tenth acres on the north side of this “ easterly ” line, as the land agreed to be soldi (Wig. Ex. Ev. 98, § 128-9; do. 76, § 96.)
The inquiry, after the facts are known, is confined to the “ meaning of the words used—hence all extrinsic evidence tending to prove not what the party has expressed, but what he intended to express, is calculated to throw no light on the real matter in dispute.” (Cow. and Hill’s Motes, 1387; Wig. Ex. Ev. 116, § 153.)
To define that which is indefinite, “ is to make a material addition to the will; once admit that the person or thing intended by the testator, need not be adequately described, and it is impossible to stop short of the conclusion that a mere mark will, in every case, supply the. place of a proper description.” (Wig. Ex. Ev. 121, § 158; do. 97, § 126.)
*401Third. The declaration in this case is for damages for not taking the deed, not for the price of the land, as it states, and as both parties understood? Hence the plaintiff below could recover only six cents, unless he proved damages. For this six cents this court will not reverse the judgment. “ De mini-, mis,” &c., applies. (Graham on New Trials, 307 to 310.)
Decision.—Judgment affirmed unanimously.
Note.—In a contract for the conveyance of real estate, the description of the premises, to which any effect can be given, must be either perfectly certain of itself, or capable of being made so by a reference to something extrinsic the contract.
That the parties know the localities, or parcel contracted for, is nothing; the written instrument is alone the only competent evidence of their object and intent.

Not reported.